  Case 19-34054-sgj11 Doc 1796-34 Filed 01/22/21
                                           Entered 01/22/21 16:43:17                      Page 1 of 5
                             KCC eBallot Summary
             For phone assistance: Domestic (866) 381-9100 | International 001-310-823-9000
Debtor: Highland Capital Management, L.P.
District: Northern District of Texas Dallas Division

Voter Certification:                                      Address or Contact Change:
     Frank Waterhouse                                        Ross & Smith, PC
                                                             Plaza of the Americas
     Winston Strawn LLP                                      700 N Pearl Street, Suite 1610
     200 Park Avenue                                         Dallas, TX 75201
     New York, NY 10166                                      USA
                                                          Time Submitted:
                                                             1/5/2021 1:04:16 PM Pacific Time
                                                          Plan:
     Title:
                                                             Fifth Amended Plan of
     Subject to the reservation of rights set forth in       Reorganization of Highland Capital
     the objection to Plan filed 1-5-2021                    Management, L.P.
                                                          Class:
     By:                                                     7 - Convenience Claims
     Frank Waterhouse


     Phone:
     4694262082


     Email:
     fgwaterhouse@yahoo.com


     Name (Signature):
     Frank Waterhouse
Ballot Response(s):
     CHECK ONE BOX below to vote to ACCEPT or REJECT the Plan.
     Response: Reject


     I hereby elect to have my Class 7 Convenience Claim identified in Item 1 treated as a Class
     8 General Unsecured Claim for all purposes (Select "Yes" below to Elect).
     Response: No




                                                                                         SE35

25079611                                                       ¨1¤}HV4+;1G7                     O*«
                                                                        1934054201127173923000047
 Case 19-34054-sgj11
Highland             Doc 1796-34
         Capital Management,     Filed
                              L.P.:    01/22/21
                                    19-34054              Entered 01/22/21 16:43:17      Page 2 of 5
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION



In re: HIGHLAND CAPITAL MANAGEMENT, L.P., Debtor. 1
Chapter 11, Case No. 19-34054-sgj11

1The Debtor’s last four digits of its taxpayer identification number are (6725). The
headquarters and service address for the above-captioned Debtor is 300 Crescent
Court, Suite 700, Dallas, TX 75201.

NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE OR TO
MAKE ANY REPRESENTATION OTHER THAN WHAT IS CONTAINED IN THE MATERIALS
MAILED WITH THIS BALLOT OR OTHER MATERIALS AUTHORIZED BY THE
BANKRUPTCY COURT

BALLOT FOR ACCEPTING OR REJECTING THE FIFTH AMENDED PLAN OF
REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.



CLASS 7 BALLOT – Convenience Claims

PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS CAREFULLY
BEFORE COMPLETING THE BALLOT.

This Ballot may not be used for any purpose other than for submitting a vote to accept or reject
the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
1472] (as may be amended or modified, the “Plan”). All capitalized terms used in this ballot (the
“Ballot”), including in the voting instructions attached to this Ballot (the “Voting Instructions”), but
not otherwise defined therein shall have the meaning ascribed to them in the Plan.

On November 24, 2020, the United States Bankruptcy Court for the Northern District of Texas
(the “Bankruptcy Court”) entered an Order [Docket No. 1476] approving the Disclosure
Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
(as may be modified or amended) (the “Disclosure Statement”) as containing adequate
information and authorized the above-captioned debtor (the “Debtor”) to transmit the Disclosure
Statement, Plan and this Ballot to holders of claims and equity security interests entitled to vote
on the Plan.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on an impaired
class if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
half in number of claims that actually vote in the class of claims voting on the Plan and
more than half of the equity security interests that actually vote on the Plan. In the event the
requisite acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the Plan
if the Bankruptcy Court finds that the Plan accords fair and equitable treatment to the class or
classes rejecting it and otherwise satisfies the requirements of section 1129(b) of the Bankruptcy
 Case 19-34054-sgj11 Doc 1796-34 Filed 01/22/21
Code.                                                   Entered 01/22/21 16:43:17     Page 3 of 5



BALLOTS CAST BY FACSIMILE OR E-MAIL WILL NOT BE COUNTED.
This Ballot must be received by Kurtzman Carson Consultants LLC (the “Balloting
Agent”) by 5:00 p.m. prevailing Central Time, on or before January 5, 2021 (the “Voting
Deadline”), unless the Debtor or the Bankruptcy Court extends the period during which
votes will be accepted by the Debtor, in which case the term “Voting Deadline” shall
mean the last time and date to which such date is extended. Please review the enclosed
voting instructions in connection with casting your ballot or accept or reject the Plan.



Please click here to view the instructions for completing the ballot.




Item 1. Acceptance or Rejection of the Plan

The undersigned certifies that as of November 23, 2020 (the “Record Date”), the undersigned
was the holder of a Class 7 Convenience Claim in the aggregate outstanding amount set forth
below.




Voting Amount: (For voting purposes only. Subject to tabulation rules.)
$403,706.00
CHECK ONE BOX below to vote to ACCEPT or REJECT the Plan.

Reject
NOTE: You must vote all of your Class 7 Convenience Claim either to accept or reject the
Plan, and may not split such vote.



Item 2. GUC Election – Optional and Voluntary Election to Receive the Treatment
Provided to Class 8 General Unsecured Claims.

If you check the box below, your Claim will receive the treatment provided to Class 8 General
Unsecured Claims and you will receive (i) your Pro Rata share of the Claimant Trust Interests or
(ii) such other less favorable treatment as to which you and the Claimant Trustee shall have
agreed upon in writing.

If you check the box below and elect to have your Class 7 Convenience Claim treated as a
Class 8 General Unsecured Claim; (i) your vote on this Ballot to accept or reject the Plan will still
be tabulated as a vote in Class 7 with respect to the Plan, but your Claim will receive the
treatment afforded to Class 8 General Unsecured Claims; and (ii) you will be giving up all
distributions to Class 7 Convenience Class Claims in exchange for the treatment provided to
 Case 819-34054-sgj11
Class                 Doc 1796-34
        General Unsecured  Claims. Filed 01/22/21       Entered 01/22/21 16:43:17       Page 4 of 5




I hereby elect to have my Class 7 Convenience Claim identified in Item 1 treated as a Class 8
General Unsecured Claim for all purposes (Select "Yes" below to Elect).
No


Item 3. Certification

By signing this Ballot, the undersigned certifies with respect to the claim(s) identified in Item 1,
above, that:

(i) such person or entity is the holder of the aggregate amount of the Class 7 Convenience
Claim(s) set forth in Item 1 herein or is an authorized signatory, and has full power and authority
to vote to accept or reject the Plan;

(ii) such person or entity has received and reviewed a copy of the Disclosure Statement and the
Plan, the Ballot and other solicitation materials and documents related thereto, and
acknowledges that the solicitation of votes to accept or reject the Plan is being made solely
pursuant to the statements and conditions set forth therein;

(iii) such person or entity has cast the same vote on every Ballot completed by such person or
Entity with respect to holdings of Class 7 Convenience Claims;

(iv) no other Ballots with respect to the Class 7 Convenience Claims identified in Item 1 have
been cast or, if any other Ballots have been cast with respect to such Class 7 Convenience
Claims, such earlier Ballots are hereby revoked;

(v) all authority conferred or agreed to be conferred pursuant to this Ballot, and every obligation
of the undersigned shall be binding upon the transferees, successors, assigns, heirs, executors,
administrators, trustees in bankruptcy and legal representatives of the undersigned and shall not
be affected by, and shall survive, the death or incapacity of the undersigned.

If the holder entitled to vote is a corporation, please sign in corporate name by authorized officer,
or if a partnership, please sign in partnership name by authorized person.




Name of Voter                                       Name (Signature):
Frank Waterhouse                                    Frank Waterhouse
Email:                                              By:
fgwaterhouse@yahoo.com                              Frank Waterhouse
Title:                                              Phone:
 Case 19-34054-sgj11
Subject                  Docof1796-34
        to the reservation             Filed
                               rights set forth01/22/21
                                                in       Entered 01/22/21 16:43:17
                                                      4694262082                      Page 5 of 5
the objection to Plan filed 1-5-2021
Street Address
Winston Strawn LLP 200 Park Avenue New York, NY 10166


Address or Contact Change:
Street Address:
Ross &Smith, PC
Plaza of the Americas
700 N Pearl Street, Suite 1610


City:                                              State:
Dallas                                             TX


Zip:                                               Country:
75201                                              USA


This Ballot shall not constitute or be deemed a proof of claim or equity interest, an assertion of a
claim or equity interest, or the allowance of a claim or equity interest.



IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
PROCEDURES, OR IF YOU NEED A BALLOT OR ADDITIONAL COPIES OF THE PLAN,
DISCLOSURE STATEMENT OR OTHER ENCLOSED MATERIALS, PLEASE CONTACT THE
BALLOTING AGENT, KCC, VIA EMAIL AT HIGHLANDINFO@KCCLLC.COM AND
REFERENCE “HIGHLAND CAPITAL MANAGEMENT, L.P.” IN THE SUBJECT LINE OR BY
TELEPHONE AT TOLL FREE: (877) 573-3984, OR INTERNATIONAL: (310) 751-1829.



IN ORDER FOR YOUR VOTE TO COUNT, PLEASE COMPLETE, SIGN AND DATE THE
BALLOT AND RETURN IT SO THAT IT IS RECEIVED BY THE BALLOTING AGENT ON OR
BEFORE THE VOTING DEADLINE.
